NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

MICHAEL A. KENDRICK,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-1342
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.



PER CURIAM.

              Affirmed.



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.